Title: From Thomas Jefferson to Frederick A. Mayo, 13 October 1824
From: Jefferson, Thomas
To: Mayo, Frederick A.


Sir
Montico
Oct. 13. 24.
I inclose you a volume to be bound with as much dispatch as good pressure will admit. do it in red marocco with gilt leaves, and 2. or 3. leaves of good writing paper at the beginning and end blank  which will admit writing on. Send it throug the mail as soon as ready.I have a good many volumes ready for you which only await a safe conveyance. I salute you with esteem and respect.Th:J.P.S. letter the book ‘Cicero de republicâ.